Citation Nr: 1506338	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-09 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1979 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Board notes that the Veteran's claim was remanded by the Board in July 2013 for additional development.  These remand directives have been substantially complied with.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability does not result in forward flexion functionally limited to 15 degrees or less, ankylosis, or incapacitating episodes of intervertebral disc syndrome of at least four weeks.  

2.  The Veteran's service-connected cervical-spine disability causes mild radiculopathy of the upper right extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a separate 20 percent, but not higher, rating for upper right extremity radiculopathy, impacting the upper radicular group, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8510 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an increased initial rating for a cervical spine disability is a downstream issue from a rating decision dated in December 2005, which initially established service connection for this disability and assigned the initial rating and effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  The Board notes that the Veteran testified at an RO hearing in Little Rock in October 2007.  Further, he was afforded the opportunity to testify at a Board hearing, and declined.  VA examinations were conducted in August 2005, March 2007, October 2007, October 2011 and September 2013 which describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits

The Veteran filed a claim seeking service connection for his cervical spine disability in June 2005.  In December 2005 the RO granted entitlement to service connection, and assigned him a 20 percent evaluation as of date of separation of service.  The Veteran appealed the assigned rating.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.   Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for a cervical spine disability when it is shown that forward flexion of the cervical spine is limited to 30 degrees or less, or when the combined range of motion of the cervical spine not greater than 170 degrees.  In order to warrant a disability rating in excess of 20 percent, the evidence must show: forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine (30 percent); unfavorable ankylosis of the entire cervical spine (40 percent); or unfavorable ankylosis of the entire spine (100 percent) with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury and disease.  Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's cervical spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).  The Board notes that IVDS has not been shown in the Veteran's cervical spine during the course of the Veteran's appeal.  For example, at the Veteran's September 2013 VA examination, as discussed below, the examiner specifically found the Veteran did not have IVDS.  As such, it is more favorable to consider the Veteran under the General Rating Formula.

The Veteran is currently in receipt of a 20 percent evaluation for his cervical spine disability under Diagnostic Code 5242.  After a full review of the record, the Board concludes that a schedular rating in excess of 20 percent for the service connected cervical spine disability is not warranted.  

While still on active duty, in August 2005 the Veteran was afforded a VA examination for a number of his medical problems, including his cervical spine disability.  At that examination, the Veteran reported that he had recurrent neck pain with right radiculopathy.  A CT scan of the Veteran's neck showed a Herniated Nucleus Pulposus at C5-6 and C6-7.  Range of motion measurements showed that his flexion ended at 30 degrees, and no obvious cause for limitation of motion was noted.  The examiner noted that the Veteran was able to function and perform daily activities, and no neck brace was needed.  No fatigability, decreased endurance, incoordination or flare ups were noted.  No neurological deficits were noted, and light touch sensation was intact in both upper extremities, with good grip strength in both hands.

In August 2006 the Veteran sought treatment for his cervical spine at the Bethesda VA treatment center in Maryland.  At that visit, it was noted that the Veteran's cervical spine "showed abnormalities" and that there was tenderness upon its palpation.  No range of motion measurements were provided at that visit.

In March 2007 the Veteran was afforded another VA examination of his cervical spine.  At that examination, the Veteran reported that he experienced severe neck pain, with numbness and tingling in his right arm.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  He noted that the pain was occurring constantly, and was sharp in nature.  The pain occurred on a daily basis and radiated into his right shoulder, arm and fingers.  The Veteran noted that he experienced flare-ups, which were severe and he described as within a duration of 1-2 days every 1-2 months.  He denied any limitation to walking, and there was no muscle spasm or tenderness or guarding severe enough to cause abnormal gait or spinal contour.  The examiner observed that the Veteran's posture and gait were normal, and found no ankylosis of the cervical spine.  The Veteran's range of motion measurements were as follows: his flexion ended at 50 degrees, with pain beginning at 40 degrees; his extension ended at 50 degrees, with pain beginning at 50 degrees.  The Veteran's X-ray showed that he had probable disc degeneration at C6-C7 of the cervical spine.

In October 2007, the Veteran testified at a Decision Review Office (DRO) hearing at the Little Rock, Arkansas RO that he had numbness and tingling in his right arm that sometimes limited the use of his right arm.  He attributed this to his cervical spine injury, and noted that he also had difficulty driving, as sitting still caused pain.  He noted that he had received trigger shots in his back to relieve the pain, and steroid shots every two to three months.  
  
In October 2007 the Veteran was afforded another VA examination for his cervical spine.  At that examination he reported chronic neck pain that he rated as a seven to eight on a scale of 0-10.  He reported popping and grinding in his neck, but added that from a functional standpoint, he did have decreased range of motion in his neck but was still able to do most things that he wanted to do.  He noted that he was self-employed and able to work.  He further reported that his neck pain radiated into his right arm, and that he sometimes wore a splint on his hand before because of this.  
Upon examination, the Veteran was found to have mild tenderness to palpation.  His forward flexion was limited by pain to 20 degrees and his extension was limited to 45 degrees by pain.  The examiner noted that during flare-ups the Veteran experienced an increase in pain, but was unable to estimate any additional loss in range of motion.  There was no additional limitation following multiple repetitions.  The examiner noted that there was no effect on the Veteran's daily activities or on his occupation.  The examiner diagnosed the Veteran with spondylosis with a herniated disk of the cervical spine.  An X-ray revealed mild degenerative changes of the Veteran's cervical spine.  Upon neurological examination, the Veteran had a positive tinel sign at the right wrist.  Tapping over the palmar aspect of the wrist caused numbness and tingling in the thumb, and first two fingers.  The Veteran had brisk and equal deep tendon reflexes in both arms upon examination.  

In August 2010 the Veteran was afforded another VA examination for his cervical spine.  He noted that his neck issues had begun suddenly, and a cervical MRI from 2001 noted that he had protrusions in his cervical spine.  He noted that he had not had any surgeries in his back or neck.  At times he would have tingling and numbness of his right hand, which he noted was worse at night.  He noted that his disability has gotten worse since its onset.  The Veteran noted that he did not have a history of fatigue or decreased motion, but did report stiffness, weakness, and spinal pain.  His range of motion measurements reported his flexion ending at 55 degrees, with no pain on additional motion, and with normal muscle tone and no atrophy.  The Veteran's sensory, motor and reflex tests were all normal.  Additionally, the Veteran reported that he worked since 2007, only taking time off for doctors' appointments.  

In October 2011 the Veteran underwent another VA examination.  The Veteran reported that he experienced flare ups of his cervical spine disability, the last flare up occurring about a year prior to the examination, and treated with trigger point injections.  He denied ever having experienced left upper extremity symptoms of shooting pain, weakness or numbness.  The Veteran's flexion ended at 45 degrees, with no evidence of painful motion; his extension ended at 45 degrees with no evidence of painful motion and there was no notation of ankylosis.  Furthermore, repetitive motion did not cause additional limitation.  In response to the question of whether the Veteran had any functional loss or impairment as a result of his cervical spine disability, the examiner answered "no."  The examiner noted that the Veteran did not have guarding or muscle spasm, and did not have localized tenderness or pain to palpation for the joints/tissues in his cervical spine.  No muscle atrophy was observed upon testing.  Reflex and sensory examinations were normal, and the examiner noted that there were no signs of radiculopathy and no other neurological abnormalities.  Moreover, there was no impact on the Veteran's ability to work.

In 2013 the Veteran received treatment for his cervical spine at the Fayetteville VAMC.  He noted that his neck was improving, and that the pain was diminishing.  In March 2013 the Veteran was afforded an MRI of his cervical spine, which revealed a mild straightening of the cervical spine, with cervical spondylosis and a neural foraminal narrowing at multiple levels.  

In March 2013, the Veteran was afforded a neurology consult, at which time a neurosurgeon examined him for neurological abnormalities.  The Veteran reported experiencing neck pain radiating down his right arm and some tingling in his right forefinger and middle finger.  He reported morning numbness, and shaking of the hands.  However, the neurosurgeon found that in the neurological examination, DTRs were normal at 2+, the sensory examination was normal, and there was no specific diagnosis of radiculopathy rendered.  

In September 2013, after a July 2013 Board remand, the Veteran was afforded another VA examination.  At that examination, the examiner noted that the Veteran had a prior diagnosis of cervical spondylosis.  The Veteran reported that he had neck pain radiating down his right arm, and some tinging in the right forefinger and middle finger.  He had morning numbness, and shaking of his hands.  His right arm bothered him more than his left one did, and the numbness was more in the sixth and seventh dermatomes.  His neck hurt worse if he looked up.  The Veteran reported flare-ups when he washed his motor home once a week.  The Veteran's flexion ended at 35 degrees, with evidence of painful motion at 25 degrees.  The Veteran was able to perform repetitive use testing with three repetitions without additional loss of forward flexion.  The examiner noted that the Veteran had functional loss in his cervical spine, specifically manifesting in weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and guarding or muscle spasm of the cervical spine.  The examiner noted that the Veteran had radicular pain, specifically in the right upper extremity he had moderate intermittent pain, mild paresthesias, and mild numbness.  The examiner found that these symptoms were collectively representative of mild radiculopathy.  No other neurological symptoms were found.  He noted that the Veteran did not have any IVDS of the cervical spine.  The examiner noted that the Veteran did not use any assistive devices.  His muscle strength testing was normal upon examination, and there was no evidence of atrophy.  Further, the Veteran's sensory and reflex testing was normal, and the examiner found that the Veteran's radiculopathy had improved.  The examiner noted that the Veteran's cervical spine disability did affect his ability to work, as he was unable to do "overhead work, weed eating, etc.," which were part of his daily duties as a manager of a Wet Wipe factory.  

In November 2013 an addendum opinion was provided by a VA physician.  In that opinion, the physician reviewed the Veteran's medical records, and identified all the impairment involved in the Veteran's cervical spine at the time.  Specifically, he noted that the Veteran had morning numbness, shook his hands, and had functional impairment including weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  He again took note of the Veteran's range of motion measurements in September 2013, including his flexion ending at 35 degrees with pain beginning at 25 degrees.  He noted that there was no additional limitation in the Veteran's range of motion after repetitive use testing.  The examiner noted that the Veteran reported more frequent flare-ups, increased pain and findings of radiculopathy, and that these complaints were consistent with the imaging studies showing cervical spondylosis with neural foraminal narrowing at multiple levels of the cervical spine.  He specifically opined that the Veteran's neck disability had progressed, due to further boney encroachment from his degenerative joint disease.  

The Board observes that the record reflects that the Veteran complained of neck pain throughout the course of this appeal.  However, as discussed above, to warrant a 30 percent rating for his cervical spine disability, the evidence must show that the Veteran's cervical spine disability results in forward flexion of the cervical spine being limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

Review of the evidence of record reveals that the Veteran's cervical spine does not approach a 30 percent disability rating according to the rating criteria.  Range of motion testing was conducted on a number of occasions throughout the course of the Veteran's appeal.  However, at none of the examinations was the Veteran's forward flexion limited to 15 degrees.  Specifically, in August 2005 the Veteran's flexion ended at 30 degrees.  In August 2010 his forward flexion was to 55 degrees, and in October 2011 the Veteran's forward flexion ended at 45 degrees, with no objective evidence of pain.  In September 2013 his forward flexion ended at 35 degrees, with evidence of pain at 25 degrees.  

Further, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  Ankylosis "is immobility and consolidation of a joint due to a disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit less than normal motion, throughout the course of the appeal.  Accordingly, a 30 percent disability rating of the Veteran's cervical spine is not warranted under the rating criteria.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his cervical spine disability, notably his difficulty walking and standing.  Further, he reported that he experiences pain and reports flare-ups as a result of his cervical spine disability.

As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion. In this case, the Board finds that the objective clinical findings of record do not document significant functional loss due to the Veteran's cervical spine disability sufficient to warrant a 30 percent disability rating.  

The Board takes note that functional loss was indicated in the March 2007 and briefly in the August 2010 VA examination.  However, functional impairment was not noted in the August 2005, October 2007 and October 2011 examinations.  Although the examiner reported some symptoms of functional impairment in the Veteran's March 2007 and August 2010 examinations, the Board notes that multiple examinations during the appeal period did not make any notation of functional impairment as due to the Veteran's cervical spine disability; in fact, the August 2005 and October 2011 examinations specifically noted that the Veteran did not experience such impairment.  In particular, the September 18, 2013 VA examination indicated functional loss and impairment of the cervical spine on initial testing, consisting of weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting and standing.  In addition, the November 2013 VA examination confirmed the functional impairment recorded in September 2013.  However, none of the examiners at the Veteran's VA examinations noted that the Veteran's forward flexion of his cervical spine was actually functionally limited to 15 degrees or less.  While range of motion was painful, the pain was not shown to have begun before 15 degrees of forward flexion.  Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran's examinations show no additional loss of motion even when pain was considered.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion.

The Board also takes note that the Veteran's subjective complaints of pain radiating into his upper right extremity have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The Veteran specifically complained of radicular pain at his multiple VA examinations, although neurologic testing was found to be normal for much of his appeal.  However, at his most recent September 2013 examination, the examiner found that the Veteran experienced from mild to moderate intermittent pain, paresthesias and numbness in his upper right extremity as a result of his cervical spine disability.  Ultimately, the examiner diagnosed radiculopathy, and classified it as "mild" and encompassing the upper radicular group.  The Board notes that the Veteran is service-connected for radiculopathy of his left lower extremity, but not his right-upper extremity.  Under 38 C.F.R. § 4.124a, DC 8510, dealing with paralysis and incomplete paralysis of the upper radicular group (fifth and sixth cervicals), 20, 40, and 50 percent ratings are assigned for mild, moderate and severe incomplete paralysis of the dominant arm, respectively.  As the examiner found the radiculopathy to be mild, a separate 20 percent, but not greater, rating is warranted.

The Board notes that the Veteran would not receive a 30 percent rating, as the examiner did not classify his overall upper extremity radiculopathy as "moderate."  

In light of the above, the claim for a rating in excess of 20 percent for the Veteran's cervical spine disability is denied, and 20 percent rating for the Veteran's upper right extremity radiculopathy is granted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5242, specifically provide for disability ratings for the Veteran's disability based on symptoms which he experiences pain and limitation of motion.  See 38 C.F.R. § 38 C .F.R. § 4.114.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Veteran's symptoms such as radiating pain, neurologic impairment, and muscle spasms have also been specifically considered by the schedular rating criteria.

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's cervical spine related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the cervical spine disability with pain and limitation of motion, and referral for consideration of an extraschedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has submitted evidence of medical disability, he has not submitted evidence ever suggesting that his cervical spine disability has prevented him from obtaining or maintaining substantially gainful employment.  There is no question that the Veteran's neck disability impacts his ability to work.  If it did not, there would be no basis for a compensable rating to be assigned.  However, it has not been suggested that the Veteran cannot work as a result of his neck, and he is in fact currently employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected cervical spine disability. 
ORDER

An initial disability rating in excess of 20 percent for a cervical spine disability is denied.

A separate 20 percent rating for mild upper right extremity radiculopathy, but not higher, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


